Citation Nr: 1023566	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-23 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased disability rating for 
degenerative joint disease of the left knee, currently rated 
as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently rated 
as 10 percent disabling.

5.  Entitlement to a compensable disability rating for 
esophageal stricture.

6.  Entitlement to a compensable disability rating for hiatal 
hernia with gastroesophageal reflux disease.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to 
September 1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In March 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  At the hearing, the Veteran 
submitted additional evidence with a waiver of RO review.

The issues of entitlement to service connection for a 
bilateral elbow disability and entitlement to service 
connection for a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left knee 
has been manifested by x-ray evidence of degenerative 
arthritis and, at most, flexion limited to 90 degrees.  

2.  The Veteran's degenerative joint disease of the right 
knee has been manifested by x-ray evidence of degenerative 
arthritis and, at most, flexion limited to 90 degrees and 
extension limited to 5 degrees.  

3.  The Veteran's esophageal stricture has been manifested by 
a moderate stricture of the esophagus, but not by a severe 
stricture permitting liquids only.

4.  The Veteran's hiatal hernia with gastroesophageal reflux 
disease has been manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, but not by considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 30 percent disability rating, but no 
higher, for esophageal stricture are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, 
Diagnostic Code 7203 (2009).

4.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 10 percent disability rating, but no 
higher, for hiatal hernia with gastroesophageal reflux 
disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  

Prior to the initial adjudication of the Veteran's claims for 
increase in the September 2006 rating decision, he was 
provided notice of the VCAA in July 2006.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate a claim for an increased rating, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The letter also provided notice pertaining to the 
downstream effective date element of his claims.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA medical records, VA examination 
reports, and statements and testimony from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2009).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v. West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran filed a claim for an increased rating for each of 
his service-connected disabilities on June 27, 2006.

Degenerative Joint Disease of the Knees

The Veteran's degenerative joint disease of the knees has 
been assigned a 10 percent rating each under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5260 (2009), and is thus rated 
on the basis of residuals under Diagnostic Code 5260 for 
limitation of flexion of the leg.  See 38 C.F.R. § 4.27 
(2009).  

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: zero percent for 
flexion limited to 60 degrees, 10 percent for flexion limited 
to 45 degrees, 20 percent for flexion limited to 30 degrees, 
and 30 percent for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a rating of 10 percent requires 
limitation of extension to 10 degrees.  A rating of 20 
percent requires limitation of extension to 15 degrees.  A 
rating of 30 percent requires limitation of extension to 20 
degrees.  A rating of 40 percent requires limitation of 
extension to 30 degrees, and a rating of 50 percent requires 
limitation of extension to 45 degrees.

Under Diagnostic Code 5010, arthritis due to trauma is rated 
as degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups warrants a 10 percent 
rating and x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations warrants a 20 percent rating.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned based on limitation of 
flexion and limitation of extension of the same knee joint 
under Diagnostic Code 5260 and Diagnostic Code 5261, 
respectively.  VAOPGCPREC 09-04 (September 17, 2004).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

After review, the Board finds that an increased disability 
rating is not warranted for degenerative joint disease of 
either knee.

A July 2006 VA examination report reflects complaints of 
bilateral knee pain but no giving way, instability, 
stiffness, weakness, dislocation or subluxation, locking, or 
effusion, and no flare-ups.  Examination revealed range of 
motion of both knees from 0 to 100 degrees, with no 
additional limitation of motion on repetitive use, and 
crepitus but no instability.

November 2007 VA treatment notes reflect a history of locking 
and giving way, complaints of right knee pain, and findings 
of range of motion from 5 to 110 degrees with MRI evidence of 
a partial thickness tear of the medial meniscus.

A December 2007 VA treatment note reflects complaints of 
bilateral knee pain, right greater than left, and giving way 
but no true locking symptoms.  The Veteran stated that he is 
able to walk unlimitedly and negotiate stairs but with 
discomfort.  Range of motion was 0 to 115 degrees on the 
right and 0 to 130 degrees on the left, and there was a trace 
of effusion on the right but not on the left.  There was no 
flexion or varus deformity, and the knees were stable on 
varus/valgus stress and extension and some flexion.  The 
physician discussed various treatment options, including 
activity modification and the use of pain medications and 
supplements.  The physician also mentioned total knee 
arthroplasty but noted that it was not recommended at the 
time.

A May 2009 VA treatment note reflects range of motion from 0 
to 110 degrees bilaterally although the Veteran was reluctant 
to flex past 90 degrees.  The physician was able to passively 
flex the knees to at least 110 degrees or slightly beyond.  
There was no ligamentous instability or crepitus with motion.  
A medial unloader brace was prescribed for the right knee.

In August 2009 correspondence, the Veteran stated that 
prolonged standing and walking cause instability in his 
knees.

An August 2009 VA treatment note reflects that range of 
motion of the right knee was similar to that of the last 
time, when it was from 0 to 100 degrees.

An October 2009 VA examination report reflects complaints of 
bilateral knee pain and stiffness but no giving way, 
instability, weakness, incoordination, dislocation or 
subluxation, locking, or effusion, and no flare-ups.  
Examination revealed range of motion of both knees from 0 to 
125 degrees with pain on motion, with reduced range of motion 
of the left knee from 0 to 120 degrees and reduced range of 
motion of the right knee from 5 to 120 degrees after 
repetitive motion.  There was crepitus, grinding, tenderness, 
and guarding of movement but no instability or other 
abnormality.  X-rays revealed bilateral degenerative joint 
disease, right worse than left, with no evidence of fracture 
or dislocation or joint effusion.

During his March 2010 hearing, the Veteran testified that his 
knees give way and lock.

Given the above, the Board finds that the Veteran's 
degenerative joint disease of the left knee has been 
manifested by x-ray evidence of degenerative arthritis and, 
at most, flexion limited to 90 degrees.  Thus, without 
evidence of flexion limited to 30 degrees, a higher rating is 
not warranted under Diagnostic Code 5260.  Without evidence 
of any limitation of extension, a higher rating is not 
warranted under Diagnostic Code 5261.  

The Board finds that the Veteran's degenerative joint disease 
of the right knee has been manifested by x-ray evidence of 
degenerative arthritis and, at most, flexion limited to 90 
degrees and extension limited to 5 degrees.  Thus, without 
evidence of flexion limited to 30 degrees, a higher rating is 
not warranted under Diagnostic Code 5260.  However, extension 
limited to 5 degrees warrants a 10 percent rating under 
Diagnostic Code 5261.  Although the Veteran has some 
limitation of flexion, a separate 10 percent rating under 
Diagnostic Code 5260 is not in order because the leg can flex 
beyond an angle of 60 degrees.  See VAOPGCPREC 09-04.  Thus, 
the current 10 percent rating adequately compensates the 
Veteran for his right knee disability.

While recognizing that the Veteran has complaints of pain and 
stiffness, the record does not reflect evidence of additional 
impairment of either knee upon clinical examination, as 
caused by such pain, weakness or related factors.  The July 
2006 VA examination report revealed no additional limitation 
of motion on repetitive use.  Although the October 2009 VA 
examination report revealed reduced range of motion of the 
both knees after repetitive motion, the reduced range of 
motion consisted of 0 to 120 degrees for the left knee and 5 
to 120 degrees for the right knee.  As indicated above, the 
Board has considered the worst disability picture of record 
for both knees, which is equal to or worse than the findings 
of the October 2009 examination report.  Thus, although it 
has no reason to doubt that the Veteran suffers from pain and 
stiffness, the Board is unable to identify any clinical 
findings which would warrant an increased rating under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

The Board acknowledges that the Veteran has arthritis of the 
knees, that he has reported having instability of the knees 
during the receipt of medical care and his hearing, and he 
has been provided a knee brace.  The Board finds that he is 
competent to provide lay evidence of such symptoms.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
record fails to show any objective evidence of subluxation or 
lateral instability on examination.  As such, the Board finds 
that his statements regarding instability are not supported 
by the record and, hence, not credible.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  Thus, a separate rating under 
Diagnostic Code 5257 for either knee is not warranted.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56703 (1998).

The Board has also considered other applicable rating 
criteria.  However, after review, with no objective evidence 
of ankylosis, dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion, or malunion or 
nonunion of the tibia and fibula of either knee, the Board 
finds that no other Diagnostic Code provides for a higher 
rating.  

Esophageal Stricture

The Veteran's esophageal stricture has been assigned a 
noncompensable rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7203 (2009).  Under this code, a 30 percent rating is 
assigned for a moderate stricture of the esophagus; a 50 
percent rating is assigned for a severe stricture, permitting 
liquids only; and an 80 percent rating is assigned when the 
condition permits the passage of liquids only, with marked 
impairment of general health.

After review, the Board finds that a 30 percent disability 
rating is warranted for the Veteran's esophageal stricture.

An April 2006 VA treatment note reflects that the Veteran 
underwent a dilation for his esophageal stricture in November 
2004 and that swallowing was fine.

A July 2006 VA examination report reflects a history of a 
gradual onset of swallowing difficulties since 1995 that was 
eventually diagnosed as an esophageal stricture with a 
dilation performed at that time and redone in 2003.  The 
Veteran noted that the condition had improved.  He denied a 
history of dysphagia or use of any medication.  Examination 
revealed that his overall general health was good with no 
signs of anemia.  The examiner observed that there was no 
active disease at the time and no significant effect on 
occupation or activities of daily living.  

A November 2008 VA treatment note reflects that the Veteran 
underwent a dilation for his esophageal stricture.

An October 2009 VA examination report reflects a history of 
intermittent problems with the esophageal stricture with 
remissions with five esophageal dilations.  The Veteran 
reported weekly vomiting associated with certain foods.  
Examination revealed that his overall general health was good 
with no signs of anemia or of significant weight loss or 
malnutrition.  The examiner observed that there was no 
significant effect on occupation but a moderate effect on 
feeding.  

A December 2009 VA treatment note reflects a history of 
dysphagia and that the Veteran underwent another dilation.

During his March 2010 Board hearing, the Veteran testified 
that he does not eat steak or other really tough cuts of 
meats and his diet consists of foods such as vegetables, 
chicken, and rice, as well as junk food.  He also testified 
that food sometimes gets stuck and he has to induce vomiting.

Given the above, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that his esophageal 
stricture has been manifested by a moderate stricture of the 
esophagus.  Thus, a 30 percent rating is warranted under 
Diagnostic Code 7203.  A higher 50 percent rating is not 
warranted as there is no evidence of a severe stricture 
permitting liquids only.  In this regard, the record shows 
that he can eat solid foods.

The Board has also considered other applicable rating 
criteria.  However, after review, the Board finds that no 
other Diagnostic Code provides for a higher rating.  

Hiatal Hernia with Gastroesophageal Reflux Disease

The Veteran's hiatal hernia with gastroesophageal reflux 
disease (GERD) has been assigned a noncompensable rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).  Under 
this code, a 10 percent rating is assigned for hiatal hernia 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is assigned 
for hiatal hernia with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
assigned for hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

After review, the Board finds that a 10 percent disability 
rating is warranted for hiatal hernia with GERD.

An April 2006 VA treatment note reflects that the Veteran 
denied chest discomfort, nausea, or vomiting and that he has 
had a symptom breakthrough with the GERD medication.

A July 2006 VA examination report reflects a history of 
heartburn and nausea that has improved with medication.  
Examination revealed no hernia.  The examiner observed that 
there was no significant effect on occupation or activities 
of daily living.

A November 2008 VA treatment note reflects that microscopic 
examination revealed findings consistent with GERD.

An October 2009 VA examination report reflects a history of 
intermittent problems with hiatal hernia with GERD and that 
the Veteran was on medication.  The Veteran reported gnawing 
or burning pain in the epigastric area occurring one to 
several hours after eating and lasting one hour.  He reported 
vomiting and nausea but denied hematemesis or melena.  
Examination revealed no signs of anemia, significant weight 
loss, or malnutrition.  The examiner observed that there was 
no significant effect on occupation but a moderate effect on 
feeding.  

A December 2009 VA treatment note reflects that endoscopy 
revealed a moderate-sized hiatal hernia.  An addendum 
reflects that microscopic examination revealed findings 
consistent with reflux esophagitis.

During his March 2010 Board hearing, the Veteran testified 
that he experiences reflux during the night while laying in 
bed.

Given the above, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that his hiatal hernia with 
GERD has been manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation.  Thus, a 
10 percent rating is warranted under Diagnostic Code 7346.  A 
higher 30 percent rating is not warranted as there is no 
evidence that his disability has been productive of 
considerable impairment of health.  In this regard, 
examinations have revealed that his health has been good with 
no signs of weight loss, malnutrition, or anemia.

The Board has also considered other applicable rating 
criteria.  However, after review, the Board finds that no 
other Diagnostic Code provides for a higher rating.  

All Disabilities

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's disabilities.  All of the examination 
reports indicate that the disabilities have no significant 
effect on occupation.  As a result, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 339; Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board has considered the benefit-of-the-doubt 
doctrine in granting a 30 percent rating for esophageal 
stricture and 10 percent rating for hiatal hernia with GERD; 
however, as the preponderance of the evidence is against 
increased ratings for degenerative joint disease of the 
knees, the benefit-of-the-doubt doctrine is not applicable, 
and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Hart, 21 
Vet. App. 505.


ORDER

An increased disability rating for degenerative joint disease 
of the left knee is denied.

An increased disability rating for degenerative joint disease 
of the right knee is denied.

A 30 percent disability rating for esophageal stricture is 
granted, subject to the provisions governing the award of 
monetary benefits.

A 10 percent disability rating for hiatal hernia with GERD is 
granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

After review, the Board finds that further development is 
required on the remaining claims prior to appellate review.

Initially, the Board observes that the Veteran's service 
treatment records appear to be incomplete.  The Board notes 
that the bulk of the service treatment records from the 
earlier part of his 20-year career with the Army are not of 
record.  Although he has provided a few service treatment 
records and the Army has replied that there are no clinical 
or outpatient records for the Veteran at Fort Campbell since 
1991, the Board finds that the RO should attempt to obtain 
any additional service treatment records from the National 
Personnel Records Center (NPRC).  Further, although the 
record reflects that the Veteran may be aware of the 
incompleteness of his service treatment records, the RO 
should officially advise the Veteran of this situation and 
ask him to submit any other pertinent service treatment 
records in his possession.

Specific to the claim for service connection for a bilateral 
elbow disability, the Veteran testified that his elbow 
disability is due to excessive use as a cook throughout the 
course of his military career.  Here, the Board notes that he 
was a food service specialist for over 19 years.  He also 
testified that he hit his elbow on a table and was treated in 
service.  He added that he sought treatment about two years 
after discharge but, other than a pre-employment physical 
examination for the United States Postal Service, he has not 
received any treatment or evaluation.  

The Board first notes that the RO should attempt to obtain 
the medical record of treatment two years after discharge and 
the report of pre-employment physical examination for the 
United States Postal Service.  The Board next observes that 
serving as a cook for 19 years could lead to a repetitive 
stress injury of the elbow.  The Board also finds credible 
the Veteran's report of having elbow pain since two years 
after discharge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Given 
the competent evidence of persistent or recurrent symptoms of 
disability and the potential for a repetitive stress injury 
of the elbow as a cook in service, the RO should schedule the 
Veteran for a VA examination to determine whether he has an 
elbow disability and whether it had its onset in service or 
is otherwise etiologically related to service.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Specific to the claim for service connection for a low back 
disability, the Veteran testified that he injured his back in 
service catching a heavy box of syrup.  He added that he had 
been treated in service but has not sought treatment since 
discharge.  

A May 1999 report of medical history completed at the time of 
separation reflects the Veteran's report of recurrent back 
pain and the examiner's notation that he has had low back 
pain that comes and goes for the past 15 years.  A concurrent 
report of chest x-rays revealed degenerative changes in the 
thoracic spine.  

As above, the Board finds credible the Veteran's reports of 
back pain.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. 
App. at 93; Hayes, 5 Vet. App. at 69-70.  See also Guerrieri, 
4 Vet. App. at 470-71.  Given the competent evidence of 
persistent or recurrent symptoms of disability and in-service 
complaints of recurrent back pain and x-ray findings of 
degenerative changes in the thoracic spine, the RO should 
schedule the Veteran for a VA examination to determine 
whether he has a low back disability and whether it had its 
onset in service or is otherwise etiologically related to 
service.  See 38 C.F.R. § 3.159(c)(4); McClendon, 20 Vet. 
App. 79.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the NPRC and 
request a search for any additional 
service treatment records.  If the search 
for these records has negative results, 
documentation to that effect should be 
placed in the claims file.  The RO should 
also advise the Veteran that many of his 
service treatment records are unavailable 
and ask him to submit any in his 
possession.

2.  The RO should send the Veteran a 
letter requesting that he provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims, to include records from the 
facility where he was treated for his 
elbow two years after discharge and the 
report of pre-employment physical 
examination for the United States Postal 
Service.  The RO should assist the Veteran 
in obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159 
(2009).  

3.  Thereafter, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and etiology of his bilateral 
elbow disability.  His claims file should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should list all 
disabilities of the elbows.  For each 
diagnosed elbow disability, the examiner 
should provide an opinion on whether it is 
at least as likely as not (50 percent or 
greater probability) that the disability 
had its onset in service or within one 
year thereafter or is otherwise 
etiologically related to service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  The RO should also schedule the 
Veteran for a VA examination to determine 
the nature and etiology of his low back 
disability.  His claims file should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should list all 
disabilities of the back.  For each 
diagnosed back disability, the examiner 
should provide an opinion on whether it is 
at least as likely as not (50 percent or 
greater probability) that the disability 
had its onset in service or within one 
year thereafter or is otherwise 
etiologically related to service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Thereafter, the RO should readjudicate 
the claims, with consideration of all 
additional evidence added to the record 
since the issuance of the November 2009 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided an SSOC and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


